DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 

Allowable Subject Matter
Claims 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Salkintzis US 20180324576.  Salkintzis discloses mobility management among multiple network slices, an apparatus including a processor that receives a mobility management request from the mobile unit and forwards the mobility management request to the secondary network slice, the mobile unit is simultaneously served by the primary network slice and a secondary network slice of the mobile communication network, the apparatus sends a single mobility management response to the mobile unit, wherein the single mobility management response includes a first 
Prior art of record does not disclose, in single or in combination, a User Equipment (UE) comprising: a controller; and transmission and reception circuitry, wherein during a first procedure for establishing a second PDU session and releasing a first Protocol Data Unit (PDU), the controller is configured for initiating a UE requested PDU session establishment procedure using information identifying a network slice, and the information identifying the network slice is the information that the UE provided in a PDU session establishment procedure for establishing the first PDU session.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468